IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RANDY SWARTZ AND KAREN SWARTZ,               : No. 19 MAL 2021
HIS WIFE                                     :
                                             :
                                             : Petition for Allowance of Appeal
             v.                              : from the Order of the Superior Court
                                             :
                                             :
ARS REALTY COMPANY, LLC; VINELY              :
HERNANDEZ AND AMAURY VALDEZ                  :
                                             :
                                             :
PETITION OF: ARS REALTY COMPANY,             :
LLC                                          :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of April, 2021, the Petition for Allowance of Appeal is

DENIED and the Application for Stay is DISMISSED AS MOOT.